J-S66041-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN THE INTEREST OF: T.B., A MINOR              IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA




APPEAL OF: T.B., A MINOR

                                                    No. 348 MDA 2016


               Appeal from the Order Entered February 23, 2016
               In the Court of Common Pleas of Schuylkill County
              Juvenile Division at No(s): CP-54-JV-0001904-2004
                                          CP-54-JV-0001944-2004


BEFORE: BOWES, J., PANELLA, J., and JENKINS, J.

MEMORANDUM BY JENKINS, J.:                     FILED NOVEMBER 15, 2016

        T.B. appeals from an order requiring his involuntary commitment

under 42 Pa.C.S. § 6403. We affirm.

        This case has an extensive procedural history. On July 2, 2004, nine

days before T.B. turned 13, the juvenile court adjudicated him delinquent for

acts that, had he been an adult, would have constituted rape, statutory

sexual assault, involuntary deviate sexual intercourse, indecent assault and

incest.1   On July 19, 2004, the court adjudicated T.B. delinquent on two

additional counts of indecent assault. All offenses took place shortly before

T.B.’s 13th birthday and involved victims aged four, five and seven.   From

____________________________________________


1
    18 Pa.C.S. §§ 3121, 3122.1, 3123, 3126 and 4302, respectively.
J-S66041-16


July 2004 until December 2007, T.B. was committed to Adelphoi Village.

Thereafter, he was committed to Southwood Residential Treatment Facility.

       Upon T.B.’s 20th birthday on July 9, 2011, the State Sexual Offenders

Assessment Board (“SOAB”) was notified of T.B.’s status. In accordance with

Act 21 of 2003 (“Act 21”), the SOAB conducted an assessment to determine

whether T.B. was in need of commitment for involuntary treatment due to a

mental abnormality.2 There is no dispute that T.B.’s acts of indecent assault

constitute “acts of sexual violence” under Act 213 that rendered T.B. subject

to assessment by the SOAB.

       The SOAB obtained T.B.’s entire court file through the Schuylkill

County Juvenile Probation Department as permitted by 42 Pa.C.S. §

6307(a). The probation department had in its possession mental health

records containing communications that T.B. made to mental health

professionals during the course of his treatment at Adelphoi Village and

Southwood Psychiatric Hospital.            As was his right, T.B. declined to be

interviewed.     On August 30, 2011, the SOAB concluded that T.B. was in

need of involuntary treatment.


____________________________________________


2
  See 42 Pa.C.S. § 6402 (defining “mental abnormality” as “a congenital or
acquired condition of a person affecting the person’s emotional or volitional
capacity”).
3
  See 42 Pa.C.S. § 6402 (defining “acts of sexual violence” to include, inter
alia, indecent assault as defined under 18 Pa.C.S. § 3126).



                                           -2-
J-S66041-16


        T.B. filed a motion to strike the SOAB’s assessment because it had

reviewed privileged information in his case file that he had revealed as part

of his treatment process. On October 19, 2011, the juvenile court denied

T.B.’s motion, and he appealed to this Court at 1835 MDA 2011.

        Despite T.B.’s appeal, proceedings against him continued in the

juvenile court. On January 6, 2012, the juvenile court found that there was

prima facie evidence that T.B. needed involuntary treatment.     On January

19, 2012, the county solicitor filed a petition for T.B.’s involuntary

commitment pursuant to 42 Pa.C.S. § 6403. On March 1, 2012, following a

hearing, the juvenile court ordered T.B.’s involuntary commitment.      T.B.

appealed the commitment order to this Court at 534 MDA 2012.

        On April 12, 2012, this Court quashed T.B.’s appeal at 1835 MDA

2011.    T.B. petitioned for allowance of appeal.   On August 21, 2012, the

Supreme Court granted allowance of appeal, vacated this Court’s quashal

order and remanded the case back to us for reconsideration in light of its

decision in Commonwealth v. Harris, 32 A.3d 243 (Pa.2011).                On

September 12, 2012, the county solicitor filed a second motion to quash the

appeal at 1835 MDA 2011.

        In a published opinion on June 24, 2013, we denied the motions to

quash T.B.’s appeals at 1835 MDA 2011; consolidated the appeals at 1835

MDA 2011 and 534 MDA 2012; vacated the October 19, 2011 order denying

the motion to strike the SOAB’s assessment; and vacated the March 1, 2012


                                    -3-
J-S66041-16


civil commitment order.   In Re T.B., 75 A.3d 485 (Pa.Super.2013).       We

remanded the case with instructions for the juvenile court to determine

whether the material reviewed by the SOAB included privileged information.

We instructed:

     In the event the court determines that the statements,
     evaluations, and summaries were made for treatment purposes
     and [T.B.] was not represented by counsel and informed of his
     right against self-incrimination, the court shall vacate the
     determination of the SOAB and may resubmit the matter for
     evaluation by the [SOAB] without access to the records in
     question.

Id. at 497.

     On remand, the parties agreed that the SOAB had reviewed privileged

information about T.B. and agreed on a redacted version of the record for

the SOAB to review. The SOAB performed a new assessment based upon

the redacted version and again concluded, in a report dated September 23,

2013, that T.B. needed further treatment as of May 2011.

     On January 6, 2014, after several continuances necessitated by expert

witness and counsel unavailability, the juvenile court held a hearing.

Because experts were available and present on that date for both sides, the

parties agreed that the court would determine at the end of the

Commonwealth’s case-in-chief whether it had made a prima facie case for

involuntary treatment and then, if necessary, proceed to a civil commitment

hearing based upon the January 19, 2012 petition for civil commitment.




                                   -4-
J-S66041-16


     The Commonwealth’s expert, Robert M. Stein, Ph.D., opined from his

review of the redacted records that T.B. met the criteria for civil

commitment under Act 21 because he suffered from a mental abnormality

such that he is likely to commit violent sexual acts if released into the

community. Dr. Stein reached this conclusion based on the history of T.B.’s

behavior at the time of his arrest and his lack of progress in treatment. His

angry outbursts and attempted suicide showed mental instability, and after

seven years of treatment in highly supervised settings, he had yet to

develop consistent stable behavior.          In August 2010, T.B. was found

masturbating at a public pool while looking at younger children who were

guests there.   His treatment records reflected poor participation and a

refusal to use learned skills, and despite years in treatment, he has never

been deemed ready to move on to a community-based step-down treatment

program.      The   juvenile   court   determined   that   the   Commonwealth

established a prima facie case that T.B. had a mental abnormality which

made him a candidate for involuntary treatment.

     The Commonwealth requested that the juvenile court move forward to

a civil commitment hearing, and the court agreed.          The Commonwealth

offered the same evidence (Dr. Stein’s testimony).         T.B. presented the

expert testimony of Timothy P. Foley, Ph.D., who opined that the available

records did not demonstrate that T.B. met the criteria for commitment. Dr.

Foley noted that individuals undergo many changes as they pass into


                                       -5-
J-S66041-16


adulthood, and that only one in 25 juvenile sex offenders continue to offend

after becoming adults. He added that T.B. had not been diagnosed with a

mental disorder characterized by a predisposition to sexual misconduct. At

the conclusion of the hearing, the juvenile court took the matter under

advisement and said that a decision would be forthcoming.

      On January 8, 2014, the juvenile court entered an order finding that

there was prima facie evidence that T.B. was in need of involuntary

treatment. In the same order, the court directed the county solicitor to file a

new petition to initiate civil commitment proceedings pursuant to 42 P.S. §

6403. The juvenile court explained:

      This court finds that a prima facie case has been made that T.B.
      was in need of involuntary treatment in 2011; however, we are
      not prepared to grant a petition for civil commitment without
      evidence of T.B.’s progress, or lack thereof, over the last two-
      and-one-half years. The parties felt they were limited to the
      record of his treatment up to May of 2011, when he was still 20
      years old and subject to evaluation under Act 21. Since the
      instant proceedings are an extension, after remand, of the
      original evaluation pursuant to Act 21, it may be proper to
      evaluate a prima facie case based on the records as they existed
      when T.B. was twenty years old, but no reasonable
      determination of his need for continual involuntary treatment
      can be made without knowledge of what has happened since in
      his treatment.

      Accordingly, this court must reject the parties’ offer to combine
      the disposition review with a commitment proceeding. We have
      determined that there is a prima facie case that T.B. requires
      further involuntary treatment. Now a new petition for civil
      commitment should be filed by the county solicitor and a full
      hearing be conducted. The parties may decide to incorporate at
      that hearing the testimony offered in their proceeding, but there
      can be no complete hearing without evidence of what has
      transpired since 2011.

                                      -6-
J-S66041-16



Juvenile Court Opinion, 1/8/14, at 4 (emphasis added).

      T.B. appealed to this Court. On January 28, 2014, while T.B.’s appeal

was pending, the county solicitor filed a new petition for involuntary

commitment.

      On September 15, 2014, we quashed the appeal because the January

8, 2014 order was non-final.

      In mid-2015, T.B. was charged as an adult in Westmoreland County

with aggravated assault, simple assault and harassment for attacking a staff

officer at his treatment facility. On September 2, 2015, T.B. was transferred

from his treatment facility to an adult correctional facility.

      On February 22, 2016, seven months after T.B.’s 24th birthday, his

case proceeded to a civil commitment hearing based on the January 28,

2014 petition. Dr. Stein again served as the Commonwealth’s expert. He

testified that he reviewed T.B.’s annual SOAB assessments from 2012, 2013,

2014 and 2015, and these reports did not change his opinion that T.B.

should be committed.       N.T., 2/22/16, at 5-6.       When asked what new

information he learned, Dr. Stein answered:

      Well, if we just look at the past year, the reports describe near
      daily rules violations related to a number of things, including
      safety concerns, poor boundaries of other individuals, lack of
      participation in treatment, a failure to accept responsibility with
      specific behaviors including sleeping and treatment groups, not
      completing paperwork, getting behaviorally and emotionally
      defensive in response to feedback, dishonesty with staff,
      treatment refusal, behaviors that were sexualized in nature as
      well, [such as] purposefully urinating and ejaculating on himself,

                                       -7-
J-S66041-16


     wearing soiled underwear, masturbating with his bedroom door
     open, refusing meds, and refusing to perform daily hygiene. So
     looking at that all together, there just was no progress made in
     treatment. And this is just looking at the past year. But if we
     look at the previous three years as well, similar behaviors
     throughout.

Id. at 6-7. Dr. Stein added that in 2014,

     there were other sorts of behaviors of sexualized aggression …
     There was a very unusual incident in which he made himself
     bleed and then dripped the blood into his urine in order to claim
     he was urinating blood, inserting a deodorant bottle into his
     rectum, inserting a safety pin into his urethra. These are self-
     injurious behaviors that have a sexual component to them. And
     it looks for sexual attention as well.

Id. at 8. Moreover, in 2014,

     there was an assault in which he bit staff twice on the arm that
     required medical treatment for the staff. And most recently, July
     15th of 2015, there was an assault of a male staff member
     without provocation. And that resulted in formal charges of
     aggravated assault, simple assault and harassment.        And I
     believe that is why he is in Westmoreland County Prison today.

Id. at 8-9. Based on this evidence, Dr. Stein concluded that if released now,

T.B. will engage in sexual offending in the community in the future. Id. at

9. “It’s been quite sad,” Dr. Stein testified. “He’s been in placement for 11

years, various forms of placement.      And there just has not been any

substantial progress.” Id. at 10.

     At the conclusion of the hearing, the court found that T.B. met the

requirements for an involuntary commitment under 42 Pa.C.S. § 6403. On

February 23, 2016, the court entered a commitment order.         T.B. filed a




                                    -8-
J-S66041-16


timely appeal to this Court, and both T.B. and the juvenile court complied

with Pa.R.A.P. 1925.

        On March 28, 2016, T.B. pled guilty to aggravated assault in the

Westmoreland County criminal case and was sentenced to 4-10 years’

imprisonment in state prison with credit for time served from September 2,

2015.

        T.B. raises the following issues in this appeal, which we re-order for

purposes of disposition:

        1. Whether the February [23], 2016 [order] is in error because
        the decision is based upon evidence in the nature of a third
        assessment performed and filed more than 180 days after T.B.’s
        20th birthday and all while detained in Torrance State Hospital?

        2. Whether the February [23], 2016 [order] is in error because
        it exceeded the scope of remand, which remand directed that if
        redaction was appropriate, ‘the court shall vacate the
        determination of the SOAB and may resubmit the matter for
        evaluation by the [SOAB] without access to the records in
        question,’ and did not call for additional documentation?

        3. Whether the order of the Honorable Judge Baldwin directing
        the Schuylkill County Solicitor to file a petition for a civil
        commitment pursuant to 42 P.S. § 6403 should be stricken
        because it improperly granted a new trial in the nature of a civil
        commitment hearing sua sponte, where there was no error of
        law and without a request by the parties, against the stipulation
        of the parties, after a finding made by the judge from the bench
        during the proceedings of a prima facie case and allowing the
        parties to proceed with and present all of their evidence for the
        civil commitment hearing?

Brief For Appellant, at 4.

        In T.B.’s first argument, he claims that the juvenile court violated the

Juvenile Act by ordering his civil commitment on February 22, 2016 based

                                      -9-
J-S66041-16


on SOAB assessments taken more than six months after his 20 th birthday (in

2012, 2013, 2014 and 2015). We disagree.

      Appellant’s argument is one of statutory interpretation. Our Supreme

Court has set forth the relevant principles of statutory construction, and our

standard of review, as follows:

      Because the present claim raises an issue of statutory
      construction, this Court’s standard of review is plenary. See
      Hazleton Area School Dist. v. Zoning Hearing Bd., [] 778
      A.2d 1205, 1210 (Pa.2001). Our task is guided by the sound and
      settled principles set forth in the Statutory Construction Act,
      including the primary maxim that the object of statutory
      construction is to ascertain and effectuate legislative intent. 1
      Pa.C.S. § 1921(a); see also Commonwealth v. MacPherson,
      [] 752 A.2d 384, 391 (Pa.2000). In pursuing that end, we are
      mindful that ‘when the words of a statute are clear and free from
      all ambiguity, the letter of it is not to be disregarded under the
      pretext of pursuing its spirit.’ 1 Pa.C.S. § 1921(b). Indeed, ‘as a
      general rule, the best indication of legislative intent is the plain
      language of a statute.’ See Bradley, 834 A.2d at 1132 (citing
      Commonwealth v. Gilmore [Gilmour] Mfg. Co., [] 822 A.2d
      676, 679 (Pa.2003)). In reading the plain language, ‘words and
      phrases shall be construed according to rules of grammar and
      according to their common and approved usage,’ while any
      words or phrases that have acquired a ‘peculiar and appropriate
      meaning’ must be construed according to that meaning. 1
      Pa.C.S. § 1903(a). However, when interpreting non-explicit
      statutory text, legislative intent may be gleaned from a variety
      of factors, including, inter alia: the occasion and necessity for
      the statute; the mischief to be remedied; the object to be
      attained; the consequences of a particular interpretation; and
      the contemporaneous legislative history. 1 Pa.C.S. § 1921(c) …

      Notwithstanding the primacy of the plain meaning doctrine as
      best representative of legislative intent, the rules of construction
      offer several important qualifying precepts. For instance, the
      Statutory Construction Act also states that, in ascertaining
      legislative intent, courts may apply, inter alia, the following
      presumptions: that the legislature does not intend a result that
      is absurd, impossible of execution, or unreasonable; and that the

                                     - 10 -
J-S66041-16


      legislature intends the entire statute to be effective and certain.
      1 Pa.C.S. § 1922(1),(2). Most importantly, the General Assembly
      has made clear that the rules of construction are not to be
      applied where they would result in a construction inconsistent
      with the manifest intent of the General Assembly. 1 Pa.C.S. §
      1901.

Commonwealth v. Shiffler, 879 A.2d 185, 189–90 (Pa.2005).

      Before addressing whether the juvenile court properly admitted the

SOAB assessments in question, we must first determine whether the juvenile

court had jurisdiction to proceed under Act 21 in February 2016 even though

T.B. was over 21 years old. Turner Const. v. Plumbers Local 690, 130

A.3d 47, 63 (Pa.Super.2015) (“we can raise the issue of jurisdiction sua

sponte”).

      Act 21 amended the Juvenile Act to include procedures for civil

commitments of sexually violent delinquents. We have described Act 21 as

follows:

      Act 21 amended the Juvenile Act to provide for the assessment
      and civil commitment of certain sexually violent juveniles. The
      Act requires that the State Sexual Offenders Assessment Board
      (‘the Board’) evaluate specified juveniles before they leave the
      jurisdiction of the juvenile system. 42 Pa.C.S. §§ 6302, 6358(a).
      The juveniles to be evaluated are those, (1) who have been
      found delinquent for an act of sexual violence; (2) who have
      been committed to an institution or facility pursuant to the
      Juvenile Act; and, (3) who remained in that facility on their 20th
      birthdays. 42 Pa.C.S. § 6358(a).

      Under the Act, 90 days before the affected juvenile’s 20th
      birthday, the probation officer is required to notify the Board of
      the juvenile’s status. 42 Pa.C.S. § 6358(b). The officer must also
      assist the Board in obtaining access to the child and any
      information that the Board requires to perform its assessment.
      Id.


                                    - 11 -
J-S66041-16



     To facilitate the Board’s receipt of information, the Act permits
     the Board to inspect the Juvenile Court’s files and records. 42
     Pa.C.S. § 6307(6.4). The Act also amended the provisions of
     Megan’s Law regarding Board assessments to require all state,
     county, and local agencies to provide copies of records and
     information required by the Board for the assessment of
     delinquent children. 42 Pa.C.S. § 9753.4(c).

     Upon receipt of the necessary information, the Board is charged
     with determining whether the juvenile is in need of commitment
     for involuntary treatment due to a mental abnormality or a
     personality disorder which results in the juvenile having serious
     difficulty in controlling sexually violent behavior. 42 Pa.C.S. §
     6358(c). A mental abnormality is ‘a congenital or acquired
     condition ... affecting the person’s emotional or volitional
     capacity.’ 42 Pa.C.S. § 6402.

     The Board must provide its assessment to the Court of Common
     Pleas. 42 Pa.C.S. § 6358(c). The Court, in turn, provides the
     assessment to the probation officer, the district attorney, the
     county solicitor or his designee and the juvenile’s attorney. 42
     Pa.C.S. § 6358(d).

     If the Board has decided the juvenile is in need of involuntary
     treatment, the Court must hold a dispositional review hearing to
     determine whether there is a prima facie case that the juvenile is
     in need of involuntary treatment. 42 Pa.C.S. § 6358(e), (f). The
     probation officer, the county solicitor or his designee, and the
     juvenile’s attorney are to be present. 42 Pa.C.S. § 6358(e).

     If the Court determines that there is a prima facie case, it must
     direct the county solicitor or his designee to petition the Court to
     involuntarily commit the juvenile for treatment. 42 Pa.C.S. §
     6358(f). The petition must be in writing and in a form adopted
     by the Department of Public Welfare. 42 Pa.C.S. § 6402(b). It
     must set forth the facts which constitute reasonable grounds to
     believe the juvenile meets the criteria for court-ordered
     involuntary treatment and it must include the Board’s
     assessment. Id.

     The criteria for commitment are that the juvenile has been
     adjudicated delinquent for an act of sexual violence, he was
     committed to an institution or facility for delinquent children, he

                                    - 12 -
J-S66041-16


     was in such institution on his 20th birthday and, he ‘is in need of
     involuntary treatment due to a mental abnormality or personality
     disorder that results in serious difficulty in controlling sexually
     violent behavior that makes the person likely to engage in an act
     of sexual violence.’ 42 Pa.C.S. § 6403(a).

     The juvenile is given a notice of the hearing and a copy of the
     petition. 42 Pa.C.S. § 6403(a)(3). He is also notified that he has
     a right to counsel and that if he cannot afford one, counsel will
     be appointed. In addition, he is informed that he has the right to
     the assistance of an independent expert in the field of sexually
     violent behavior and that if he cannot afford such an expert, the
     Court will provide a reasonable fee to allow him to hire one. 42
     Pa.C.S. § 6403(a)(4).

     The juvenile may not be compelled to testify at the hearing, but
     he retains the right to present and cross-examine witnesses. 42
     Pa.C.S. § 6403(c). The hearing is public and a record is made.
     Id.

     If the Court determines that the juvenile meets the criteria for
     commitment by clear and convincing evidence, it issues an order
     committing the juvenile for involuntary treatment at an inpatient
     facility designated for th[at] purpose by the Department of
     Public Welfare. 42 Pa.C.S. §§ 6402, 6403(d). The term of the
     commitment is one year, unless the juvenile petitions the Court
     for release or the director of the facility determines the juvenile
     no longer has serious difficulty in controlling sexually violent
     behavior. 42 Pa.C.S. § 6404(a), (c)(1), (4). If the director
     makes that determination, he must petition the Court for a
     hearing. 42 Pa.C.S. § 6404(c)(1).

     Notice of the petition is given to the juvenile, his attorney, the
     Board, the district attorney and the county solicitor or his
     designee. Id. The Board must then conduct a new assessment
     of the juvenile and provide it to the Court before a hearing is
     held. 42 Pa.C.S. § 6404(c)(2). The juvenile is entitled to have
     counsel at the hearing and if he cannot afford one, the Court will
     appoint counsel. 42 Pa.C.S. § 6404(c)(1).

     If the Court determines by clear and convincing evidence that
     the juvenile ‘continues to have serious difficulty controlling
     sexually violent behavior due to a mental abnormality or
     personality disorder that makes the person likely to engage in an

                                   - 13 -
J-S66041-16


     act of sexual violence,’ the Court continues the commitment. 42
     Pa.C.S. § 6404(c)(3). Otherwise, the Court must discharge the
     juvenile.

     In the absence of a petition from the director of the facility or
     the juvenile, the Court conducts a hearing to review the
     juvenile’s status on an annual basis. 42 Pa.C.S. § 6404(b). For
     the purposes of that hearing, the director of the facility submits
     an evaluation of the juvenile and the Board conducts a new
     assessment addressing whether the juvenile continues to meet
     the criteria for commitment. The hearing is conducted using the
     same procedures and evidentiary standards used in the initial
     commitment proceeding. 42 Pa.C.S. § 6404(b)(1).

In Re K.A.P., 916 A.2d 1152, 1156 n. 3 (Pa.Super.2007).

     Act 21’s time limitations do not apply when the juvenile takes actions

that delay their enforcement.    In K.A.P., the appellant was adjudicated

delinquent of various sexual and non-sexual acts.           At age 19, while in a

juvenile facility, he attacked two employees and was charged as an adult

with assault-related crimes.    He pled guilty to aggravated assault and

harassment and was sentenced to a term of imprisonment. He was in state

prison on his 20th birthday.     Following his 20th birthday, pursuant to

notification from the SOAB, the juvenile court held a hearing and found

prima facie evidence that he was a sexual offender in need of involuntary

commitment.      The   County   Solicitor    filed   a   petition   for   involuntary

commitment under Act 21, and the court granted the petition.

     The appellant argued that Act 21 could not apply to him because it

only applies to offenders who are in a juvenile facility as of their 20th

birthday, but he was a state prisoner on that date. This Court disagreed and



                                    - 14 -
J-S66041-16


held that the appellant was subject to involuntary commitment under Act 21,

reasoning as follows:

     While we agree that the literal language of the statute appears
     to support Appellant’s interpretation, we must bear in mind that
     the overarching goal of statutory interpretation is to ascertain
     the intent of the Legislature. Thus, we should not interpret the
     statute strictly and literally if doing so would create a result that
     is absurd, unreasonable, or impossible to execute. Moreover,
     the Legislature intends that all of its provisions shall be ‘effective
     and certain.’

     In the instant case, Appellant’s interpretation would lead to an
     absurd and unreasonable result that would defeat the
     Legislature’s intent that all provisions be effective and certain. It
     is undisputed that if Appellant had not assaulted employees of
     his juvenile facility, he would have remained in that facility on
     his 20th birthday, rather than in state prison. It is also
     undisputed that he would have been subject to Chapter 64’s
     provisions.

     We fail to see how Appellant’s unilateral, intentional and criminal
     actions should compel a different result, simply because those
     actions placed him in state prison rather than a juvenile facility.
     The Legislature obviously could not have expected or intended
     Chapter 64 to be rendered void by the intentional and criminal
     actions of the very people that the law is intending to benefit. If
     we were to adopt Appellant’s interpretation, we would do nothing
     but encourage similarly situated individuals to avoid Chapter 64
     by similar means (or by less violent means, such as simply
     escaping from the facility). Such an interpretation would
     severely impair the certainty and effectiveness of the statute.
     Also, such an interpretation would deprive the public of the
     protections that Chapter 64 provides to potential victims of
     juvenile sexual offenders.

     Thus, we hold that as a matter of statutory interpretation, the
     literal language of the statute must yield to the overarching
     intent of the Legislature that Chapter 64 cannot be defeated by
     Appellant’s intentional acts. Appellant’s first claim fails.

Id. at 1158.


                                    - 15 -
J-S66041-16


       This case is analogous to K.A.P.            The SOAB performed a timely

assessment shortly after T.B.’s 20th birthday to determine whether he was in

need of involuntary commitment, and the juvenile court began civil

commitment proceedings in a timely manner.             Thereafter, however, T.B.

delayed final disposition of these proceedings until 2016 by taking three

steps: (1) an appeal that took most of 2012 and 2013 to resolve, see In Re

T.B., 75 A.3d 485 (Pa.Super.2013); (2) a second appeal in 2014 that this

Court quashed; and (3) a criminal assault in 2015 against an employee at

his treatment facility. We reasoned in K.A.P. that “the Legislature obviously

could not have expected or intended Chapter 64 to be rendered void by the

intentional and criminal actions of the very people that the law is intending

to benefit.” This observation applies with equal force to the present case.

Although T.B. is now in his mid-twenties, it would be absurd to declare him

outside of Act 21’s jurisdiction due to delays in his civil commitment

proceedings which he caused.4           Therefore, in February 2016, the juvenile

court continued to possess jurisdiction under Act 21 to determine whether

T.B. is subject to involuntary commitment.

       We also conclude that the juvenile court had the authority to review

the annual SOAB assessments taken after T.B.’s 21st birthday when making

____________________________________________


4
  Cf. Pa.R.Crim.P. 600(c)(2) (under Pennsylvania’s speedy trial rule, “periods
of delay caused by the defendant shall be excluded from the computation of
the length of time of any pretrial incarceration”).



                                          - 16 -
J-S66041-16


its commitment determination.           Once again, our decision rests upon the

precept that the legislature does not intend absurd or unreasonable results.

Act      21   requires   the   SOAB’s   assessment     to   “include   the   [SOAB’s]

determination of whether or not the child is in need of commitment for

involuntary treatment due to a mental abnormality.” 42 Pa.C.S. § 6358(c).

Moreover, the juvenile court’s commitment order “shall be consistent with

the protection of the public safety and the appropriate control, care and

treatment of the person.” 42 Pa.C.S. § 6403(d). It is impossible to fulfill

these legislative mandates unless the SOAB bases its assessment, and the

juvenile court bases its commitment decision, on up-to-date information. By

the time of T.B.’s commitment hearing in 2016, the information in his 2011

SOAB assessment was stale, and there was no way to tell whether T.B.

continued to suffer from a mental abnormality without factoring in more

recent assessments. It would have been absurd under these circumstances

for the juvenile court to base its commitment determination on the 2011

evaluation alone.        To make an appropriate commitment decision, and to

provide T.B. with appropriate “control, care and treatment,” it was necessary

for the juvenile court to review the SOAB’s assessments from the

intervening years, 2012 through 2015.             Accordingly, T.B.’s first argument

fails.

         In his second argument, T.B. contends that his commitment order

exceeded the scope of this Court’s remand order.             According to T.B., we


                                         - 17 -
J-S66041-16


merely directed the juvenile court to order the SOAB to conduct a new

assessment if the SOAB had reviewed privileged information in its 2011

assessment. The juvenile court, T.B. argued, ventured beyond our order by

reviewing additional documents, i.e., T.B.’s assessments from 2012 through

2015, in the course of ordering T.B.’s commitment.

     We disagree with T.B.’s construction of our remand order.           We

instructed the juvenile court to ensure that the SOAB did not review

privileged material while assessing T.B. T.B., 75 A.3d at 497. Nothing in

our order precluded the SOAB from reviewing non-privileged materials in

making its assessment or continuing to perform annual assessments.       Nor

did our order preclude the juvenile court from reviewing any non-privileged

materials in the course of commitment proceedings. Thus, all proceedings

on remand were perfectly valid.       The SOAB only reviewed non-privileged

materials in its annual assessments, and the juvenile court only reviewed

non-privileged materials in making its 2016 commitment determination.

Thus, T.B.’s second argument fails.

     Finally, T.B. argues that the juvenile court erred on January 8, 2014

by ordering the county solicitor to file a civil commitment petition pursuant

to 42 P.S. § 6403.     We disagree.     Our decision in T.B., 75 A.3d at 485,

triggered an entirely new round of commitment proceedings. To complete

these proceedings properly, it was necessary for the court to order a new

commitment petition.


                                      - 18 -
J-S66041-16


      To elaborate, on August 30, 2011, the SOAB concluded that T.B. was

in need of involuntary treatment. On October 19, 2011, the juvenile court

denied T.B.’s motion to strike the SOAB’s assessment.      T.B. appealed this

order.    On January 6, 2012, while T.B.’s appeal was pending, the juvenile

court determined that there was prima facie evidence that T.B. needed

involuntary treatment.    On January 19, 2012, the county solicitor filed a

petition for T.B.’s involuntary commitment. On March 1, 2012, the juvenile

court ordered T.B.’s involuntary commitment, prompting T.B. to file a second

appeal.    On June 24, 2013, this Court vacated the juvenile court’s order

denying T.B.’s motion to strike the SOAB’s assessment; vacated the March

1, 2012 commitment order; and remanded with instructions for the SOAB to

perform a new assessment if its 2011 assessment included privileged

information. In Re T.B., 75 A.3d at 485.

      On remand, a new round of proceedings took place.           The parties

agreed that the SOAB had reviewed privileged information about T.B. and

agreed on a redacted record for the SOAB to review.       On September 23,

2013, the SOAB performed a new assessment based upon the redacted

version and concluded that T.B. needed further treatment.      On January 6,

2014, the juvenile court held a hearing based on the new assessment and

found prima facie evidence for T.B.’s involuntary commitment.      Finally, on

January 8, 2014, the juvenile court ordered the county solicitor to file a new

petition for involuntary commitment.


                                    - 19 -
J-S66041-16


      T.B. protests that the juvenile court erred by ordering a new petition

for involuntary commitment. In view of the procedural history of this case,

we conclude that the order was proper. Because there was a new round of

commitment proceedings, a new commitment petition was necessary to

satisfy section 6403’s requisites and protect T.B.’s procedural rights.

      For these reasons, we affirm the juvenile court’s order requiring T.B.’s

involuntary commitment.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/15/2016




                                     - 20 -